Title: From Thomas Jefferson to John Hartwell Cocke, 16 September 1820
From: Jefferson, Thomas
To: Cocke, John Hartwell


Dear Sir
Poplar Forest
Sep. 16. 20.
It this moment occurs to me that on presenting, with our annual report, the accounts of the Bursar and Proctor we ought to be able to state that they have been examined, vouched and passed. you were so kind on behalf of the board, as to undertake this task. would it be practicable for you to do this before our meeting?I hope you will do us the favor to to dine at Monticello the day before meeting as our other brethren are requested to do also. it is a great convenience to have the afternoon and evening to talk over our business at leisure, to make up our minds on it, and go to the University the next day pro formâ only. I salute you with sincere friendship and respect.Th: Jefferson